DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox (Patent No. US 7,348,499).
As to claim 1, Cox discloses a hinged dead front 3 (figs. 3-6) for an enclosure 1 of an electrical panelboard (fig. 4 shows typical electrical components; col. 1, lines 30-41), said enclosure defined by a rear panel (fig. 6; col. 3 lines 29-31 discloses a back), an operative left side panel (fig. 6; col. 3 lines 29-31 discloses a sidewall), an operative 5right side panel (fig. 6; col. 3 lines 29-31 discloses a sidewall) and a door 2, wherein: 
a. the rear panel of said enclosure is provided with hinged mounting bracket assemblies 5 (figs. 5-6; the backplane 5 is mounted onto the rear of the enclosure) on which said dead front is hingeably mounted (fig. 5 shows hinges attached to cover supports 12, 12c); and 
b. latch stopping bracket assemblies 12b (fig. 5) configured to engage with 10locking elements 4 (fig. 5) fitted on said dead front.  
As to claim 2, Cox discloses that each of said bracket assemblies comprises a base bracket 12, 12c (fig. 5 shows the hinges mounted onto cover supports 12, 12c), said base bracket being configured to be mounted on said rear panel of said enclosure (fig. 6 shows the brackets being mounted to the rear panel by backplane 5).  
As to claim 3, Cox discloses that wherein height of said base bracket 15is greater than the maximum operative dimension of an electrical component encased in said enclosure, as measured from the surface of the rear panel (figs. 4-6 shows components being mounted onto backplane 40 and the hinged dead front 3 covering the components).  
As to claim 6, Cox discloses that each of said latch stopping bracket assemblies includes an alignment pin for aiding alignment of said 25dead front during installation (fig. 5; col. 4 lines 28-31 discloses that latches 4 have a portion that interfaces with a lip 12b that helps position the dead front into a closed position).  
As to claim 9, Cox discloses that said latch stopping bracket assembly comprises a base bracket 12 (fig. 5) provided with a latch lip 12b configured to engage with said locking elements (col. 4 lines 28-31).

Allowable Subject Matter
Claims 4-5, 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 2, a combination of limitations that discloses wherein said base bracket is defined by a trunk having a foot, a pair of arms and a head, wherein said foot, said 20arms and said head are bent at right angles to the surface of said trunk.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein said dead front is provided with cut-outs at the operative top and the operative bottom edges for preventing interference of said edges of said dead front with an adjacent operative side panel of said enclosure during opening said dead front.  None of the reference art of record discloses or renders obvious such a combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paul (Patent No. US 10,069,284) discloses an enclosure with a facepack being hinged to a rear panel of the enclosure and latched to the opposite side.
Dodds et al. (Pub. No. US 2002/0139555) discloses an enclosure with a hinged panel connected to a rear panel of the enclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847